United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1218
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Ricky Funke

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                           Submitted: November 14, 2016
                              Filed: January 24, 2017
                                  ____________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       Ricky J. Funke pled guilty to one count of possessing child pornography in
violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). The district court1 sentenced him
to 135 months’ imprisonment and ordered $3,500 in restitution. He appeals the

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
sentence and restitution. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       Funke possessed over 600 images and videos of child pornography, including
depictions of child rape and bondage. Among these were 21 videos from the “Vicky
series,” depicting her sexual abuse at the age of 10 and 11. Some of the images and
videos had been on his computer since 2001.

      Funke’s guideline range was 135 to 168 months. At sentencing, he moved for
a downward variance. The district court denied it, sentencing him to 135 months’
imprisonment. Vicky requested $27,500 in restitution and attorney’s fees. On the
government’s recommendation, the court ordered $3,500 restitution to Vicky.

                                          I.

       Funke argues the district court erred in sentencing him to 135 months, the
bottom of the guidelines range. He asserts the court gave insufficient weight to his
military service, lack of criminal record, and long-term employment.

       This court reviews the substantive reasonableness of a sentence for abuse of
discretion. United States v. Harlan, 815 F.3d 1100, 1107 (8th Cir. 2016).

      An abuse of discretion occurs when: 1) a court fails to consider a
      relevant factor that should have received significant weight; 2) a court
      gives significant weight to an improper or irrelevant factor; or 3) a court
      considers only the appropriate factors but in weighing them commits a
      clear error of judgment.

United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011). Where “a sentence
imposed is within the advisory guideline range, [this court] typically accord[s] it a
presumption of reasonableness.” United States v. Scales, 735 F.3d 1048, 1052 (8th


                                         -2-
Cir. 2013), quoting United States v. Deegan, 605 F.3d 625, 634 (8th Cir. 2010). “It
is the defendant’s burden to rebut the presumption and to show that the sentence
should have been lower.” United States v. Goodale, 738 F.3d 917, 926 (8th Cir.
2013), citing United States v. Peck, 496 F.3d 885, 891 (8th Cir. 2007).

       Funke has not rebutted the presumption. After argument from both parties, the
district court stated it had “carefully considered each and every factor under 18 United
States Code § 3553(a).” The court considered Funke’s military service, lack of
criminal record, and long-term employment, but determined that the length of his
criminal conduct and the large number of images did not warrant a downward
variance. The district court did not abuse its discretion in sentencing at the bottom of
the guidelines range. See United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (“[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.”) (quotation omitted).

                                          II.

       Funke contests the restitution. First, he contends the district court should not
have included future costs in “costs incurred” by Vicky. Second, he challenges the
amount of the award. “An award of restitution is reviewed for abuse of discretion, and
district court interpretations of the Mandatory Victims Restitution Act (MVRA) are
reviewed de novo.” United States v. Evans, 802 F.3d 942, 950 (8th Cir. 2015),
quoting United States v. Allison, 772 F.3d 554, 556 (8th Cir. 2014).

                                          A.

      Restitution shall be awarded for the “full amount of the victim’s losses,”
defined as “any costs incurred by the victim for”:



                                          -3-
      (A) medical services relating to physical, psychiatric, or psychological
      care;
      (B) physical and occupational therapy or rehabilitation;
      (C) necessary transportation, temporary housing, and child care
      expenses;
      (D) lost income;
      (E) attorneys’ fees, as well as other costs incurred; and
      (F) any other losses suffered by the victim as a proximate result of the
      offense.


18 U.S.C. § 2259(b)(3).

       Funke argues “costs incurred” do not include future costs. Five circuits hold
that future losses are compensable under section 2259. See United States v. Rogers,
758 F.3d 37, 39 (1st Cir. 2014) (affirming restitution based on “an estimate of Vicky’s
future therapy costs, occasioned by defendant’s conduct”); United States v. Pearson,
570 F.3d 480, 486 (2nd Cir. 2009) (holding that costs incurred “may include
restitution for estimated future medical expenses”); United States v. Danser, 270 F.3d
451, 455 (7th Cir. 2001) (holding that future counseling expenses are compensable
under section 2559); United States v. Julian, 242 F.3d 1245, 1246-48 (10th Cir. 2001)
(same); United States v. Laney, 189 F.3d 954, 966-67 (9th Cir. 1999) (same). As the
Seventh Circuit explained:


      We do not believe that Congress sought to create such a cumbersome
      procedure for victims to receive restitution. In enacting section 2259, it
      is clear that Congress intended to provide victims of sexual abuse with
      expansive relief for “the full amount of ... [their] losses” suffered as a
      result of abuse, § 2259(b)(3)(B) (emphasis added). Congress chose
      unambiguously to use unqualified language in prescribing full restitution
      for victims. Indeed, in the legislative history of the contested statute,
      Congress cites the United States Supreme Court’s landmark decision in
      New York v. Ferber, 458 U.S. 747, 102 S. Ct. 3348, 73 L.Ed.2d 1113
      (1982). In that case, the Court discussed, at great length, the devastating

                                         -4-
      and long term effects that the sexual exploitation of children can have
      both upon the victims of that abuse and greater society. Id. In light of
      Congress’s intent to make whole those victims of sexual exploitation, we
      find that section 2259 allows for restitutionary damages for the future
      costs of therapy.

Danser, 270 F.3d at 455. Persuaded by the reasoning of the other circuits, the district
court properly awarded restitution based on future losses.

                                          B.

      Funke challenges the district court’s proximate cause determination. In
Paroline v. United States, the Supreme Court considered a similar argument, holding:

      In this special context, where it can be shown both that a defendant
      possessed a victim’s images and that a victim has outstanding losses
      caused by the continuing traffic in those images but where it is
      impossible to trace a particular amount of those losses to the individual
      defendant by recourse to a more traditional causal inquiry, a court
      applying § 2259 should order restitution in an amount that comports with
      the defendant’s relative role in the causal process that underlies the
      victim’s general losses.

Paroline, 134 S. Ct. 1710, 1727 (2014). Determining the proper amount of restitution
“cannot be a precise mathematical inquiry and involves the use of discretion and
sound judgment.” Id. at 1728. The Court listed factors to consider:

      the number of past criminal defendants found to have contributed to the
      victim’s general losses; reasonable predictions of the number of future
      offenders likely to be caught and convicted for crimes contributing to the
      victim’s general losses; any available and reasonably reliable estimate of
      the broader number of offenders involved (most of whom will, of course,
      never be caught or convicted); whether the defendant reproduced or
      distributed images of the victim; whether the defendant had any
      connection to the initial production of the images; how many images of

                                         -5-
      the victim the defendant possessed; and other facts relevant to the
      defendant’s relative causal role.

Id.

        The district court properly applied the Paroline factors, considering Funke’s
“possession of a large number of files involving [Vicky] and his role in distributing
files to others over the BitTorrent program.” The court did not abuse its discretion in
awarding $3,500 in restitution. See United States v. Evans, 802 F.3d 942, 949-50 (8th
Cir. 2015) (finding no abuse of discretion in $3,250 restitution to Vicky where the
defendant possessed “20 videos and a handful of images” of her); United States v.
Beckmann, 786 F.3d 672, 682 (8th Cir. 2015) (finding no abuse of discretion in
$3,000 restitution to Vicky where the defendant possessed 14 videos and two images
of her).

                                      *******

      The judgment is affirmed.
                           ____________________________




                                         -6-